DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Status
	Claims 1-3, 5-8, 10-12, 14-15, 21-22, 25-26, 32-34, and 37 are pending. Claim 1 was amended in the Reply filed 10/14/2022 to remove a “wherein” clause.  Examination has not moved past the originally elected species.  Claims 5-8, 10-12, 14, 32 and 37 remain withdrawn.  Claims 1-3, 15, 21-22, 25-26, and 33-34 are again under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-3, 5-8, 10-12, 14-15, 21-22, 25-26, and 32-24) and the species of Example 3 (pages 47-49, wherein PR1P of SEQ ID NO: 1 is applied to emphysema-induced phenotype C3H/HENCrl adult mice 24 hours following elastase treatment) in the reply filed on 6/15/2021 was previously acknowledged (see, e.g., Reply filed 6/15/2021).
Claim 37 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
The elected species is understood to be a method wherein SEQ ID NO: 1 (i.e., the protein
Asp Arg Val Gln Arg Gln Thr Thr Thr Val Val Ala, or DRVQRQTTTVVA; or PR1P) is administered to treat mice with damaged lungs due to elastase treatment, which is identified as a human emphysema model.  The originally elected species is understood to read upon claims 1-3, 15, 21-22, 25-26, and 32-34 as explained in the Action mailed 7/13/2021.  
	In view of the amendments filed 10/14/2022, the originally elected species was again reconsidered.  Following an extensive search and examination, the originally elected species has again been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), claims directed to non-elected species are presently withdrawn from further consideration. 
Claims 5-8, 10-12, 14, and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
	During search and examination of the originally elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended per MPEP § 803.02, this incidentally discovered art has been applied below as a courtesy to Applicant and to facilitate compact prosecution. 
	Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are currently considered again in view of the prior art. 

Information Disclosure Statement
	The IDS statement filed 10/14/2022 is acknowledged and presently considered.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 is representative of the pending claim scope and presently recites:
1. 	(Currently amended) A method of treating a lung disorder associated with inflammation, the method comprising administering to a subject in need thereof an effective amount of a peptide comprising an amino acid sequence that is at least 80% identical to the amino acid sequence of DRVQRQTTTVVA (SEQ ID NO: 1).
The applicable claim interpretation is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Regarding sequence interpretation, the Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any biopolymer sequence of two or more units fully contained within SEQ ID NO: 1, whereas the second example would be limited to the exact biopolymer as specified by SEQ ID NO: 1, and nothing more or less.  If qualifying language is present (i.e., “polynucleotide”, “protein”, “polypeptide”, “oligopeptide”, etc.) the specification is consulted to determine whether or not an explicit definition is provided that imposes a lower limit on the size of biopolymer encompassed by the qualifying terminology.
Prominin-1 is also known as CD133 antigen, PROM1, AC133, CD133, CORD12, MCDR2, MSTP061, PROML1, RP41, and STGD4; and is associated with HGNC: 9454, NCBI Entrez Gene: 8842, Ensembl: ENSG00000007062, OMIM®: 604365, and UniProtKB/Swiss-Prot: O43490. 
Instant SEQ ID NO: 1 (i.e., the protein Asp Arg Val Gln Arg Gln Thr Thr Thr Val Val Ala, or DRVQRQTTTVVA) is a prior art element known as PR1P. 
Amended claim 1 recites the preamble “A method of treating a lung disorder associated with inflammation”, which is understood to include at least patients exhibiting COPD and emphysema (see, e.g., Spec. filed 11/27/2019 at 21 at lines 20-30; see also claim 21 as filed 6/12/2020; originally elected species).
Instant claim 1 recites the single active method step “comprising administering to a subject in need thereof an effective amount of ..... SEQ ID NO: 1”.  An effective amount is interpreted in view of the discussion in the Specification, but no exact definition is provided, and therefore an “effective amount” is understood any non-toxic amount disclosed in the prior art unless otherwise stated (see, e.g., Spec. filed 11/27/2019 at 20 at lines 4-19).
The phrase “a subject in need thereof” is understood to be satisfied by any patient diagnosed with any disease or disorder enumerated at claim 21 as filed 6/12/2020, including at least patients in need of treatment for COPD and/or emphysema.  
The phrase “administering” is unlimited by route, and is understood to include all routes, including by injection, inhalation, dermal, sublingual, anal, ocular, etc.
In the Reply filed 10/14/2022, instant claim 1 was amended to remove the “wherein” clause previously added in the Reply filed 4/07/2022, namely the phrase “wherein administering the peptide decreases inflammation” (see, e.g., claim 1 as filed 4/07/2022 and as filed 10/14/2022).  The interpretation of this phrase was set forth in the Action mailed 4/15/2022 and may be reinstated if relevant in subsequent examination. 
COPD is understood to include a patient population overlapping in scope with patients having emphysema and associated with all forms of tobacco smoking (see, e.g., Viegi et al., Definition, epidemiology and natural history of COPD, Eur. Respir. J., vol. 30:993-1013 (2007); hereafter “Viegi”; cited in previous action; at abs, 994 at col I at § Definition, noting that “[t]he main components of COPD are chronic bronchitis and emphysema”).  Accordingly, the treatment of human patients suffering with COPD with instant SEQ ID NO: 1, via any administrative route, at any therapeutically effective amount, is understood to read upon instant claims 1-3, 15, 21-22, 25-26, and 33-34.
Examiner notes that in the Replies filed 11/15/2021 and 4/07/2022, Applicant did not explicitly dispute or attempt to correct any claim interpretation of record.
Additional claim interpretations are set forth below.

New Objection Necessitated by Applicant Amendment
The amendment filed 10/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In the Reply filed 10/14/2022, Applicant filed an 8-page Appendix to the Specification corresponding to a post-filed 2018 publication by Wang et al.  An Appendix to the Specification is typically used for a computer program listing at the time of filing (see, e.g., MPEP § 608.05(a)(I), rule 1.77(b)(5)) and is not an appropriate avenue for submitting an evidentiary reference.  This constitutes prima facie new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Maintained and/or Revised Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0190210 A1 (Aug. 4, 2011; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, COPD is understood to encompass patients with emphysema, and to be “a lung disorder associated with inflammation”.
Regarding instant claims 1-3, 15, 21-22, 25-26, 33-34, and instant SEQ ID NO: 1, US’210 teaches and discloses Prominin-1 derived peptides (see, e.g., US’210 at claims 1-6), including DRVQRQTTTVVA (compare instant SEQ ID NO: 1 with US’210 at SEQ ID NO: 8, claim 6, showing 100% sequence identity; see also US’210 at ¶¶[0013],[0034],[0134],[0061]-[0062], [0328],[0386]).  Accordingly, instant SEQ ID NO: 1 is not a point of novelty and is a prior art element.  Regarding claims 1-3, 15, and a pharmaceutical composition comprising instant SEQ ID NO: 1, US’210 teaches and claims pharmaceutical formulations comprising such peptides (see, e.g., US’210 at claims 6, 18 and ¶[0266]-[0299]; compare id. with instant claims 15) and explicitly teaches and discloses a pharmaceutical formulation comprising DRVQRQTTTVVA that was administered to a subject (see, e.g., US’210 at Fig. 12, ¶¶[0120], [0375]-[0377], [0382]-[0390], noting that “peptide #237” is SEQ ID NO: 8, which is DRVQRQTTTVVA).  Accordingly, the administration of pharmaceutical compositions comprising instant SEQ ID NO: 1 to subjects is not a point of novelty.  Regarding claims 1-3, 15, 21-22, 25-26, 33-34, and the administration of DRVQRQTTTVVA to human subjects in a therapeutically effective amount, US’210 is also reasonably understood to teach and claim methods comprising the step of contacting (e.g., via administration) “a tissue in need thereof” to “promot[e] regeneration”, “wound healing”, or “revascularization” (see, e.g., US’210 at claims 1, 18-20; see also id. at ¶¶[0181], [0195]), wherein the patient population is understood to include humans (see, e.g., US’210 at claims 1 and 18-20, ¶¶[0194], [0276], [0302]).  Accordingly, the administration of pharmaceutical compositions comprising DRVQRQTTTVVA to human subjects is not a point of novelty.  In sum, the prior art taught that DRVQRQTTTVVA was a prior art element which could be formulated as a pharmaceutical application, and desirably administered to human patients to facilitate wound healing, revascularization, and regeneration of tissues.
The prior art differs from the instantly claimed invention as follows:  US’210 does not explicitly reduce to practice any example wherein the prior art element of DRVQRQTTTVVA is administered at a therapeutically effective amount to a subject having COPD.
However, although US’210 does not explicitly reduce to practice an example wherein DRVQRQTTTVVA is administered at a therapeutically effective amount to a subject having COPD, such Applications would be obvious in view of the teachings of US’210.  Specifically, US’210 directs artisans to administer the disclosed peptides to treat lungs “after damage caused by disease and physical trauma” (see, e.g., US’210 at ¶¶[0181]).  Regarding COPD patients in particular, US’210 explicitly informs artisans that 
[0003] Angiogenesis is the formation, development and growth of new blood vessels. The normal regulation of angiogenesis is governed by a fine balance between factors that induce the formation of blood vessels and those that halt or inhibit the process. When this balance is upset, it generally results in pathological angiogenesis. A great number of pathologies arise from either an excess of angiogenesis or, conversely, an insufficient angiogenesis. Regulating angiogenesis with angiogenic (for insufficient angiogenesis) or angiostatic (for excessive angiogenesis) factors is therefore of great therapeutic interest . . . . Regulation of angiogenesis can provide approaches for the treatment of vascular diseases, for example . . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease [(COPD)]. . .

[0004] . . . The inventors found that short peptides from prominin-1 (prom-1) bind VEGF (see table 1), an endogenous pro-angiogenesis factor that is important for normal growth and development . . . . the short peptides promoted VEGF binding to other cell types, promoted proliferation of endothelial cells in vitro, and enhanced angiogenesis and cell migration in the presence of VEGF. These short peptides with regenerative and/or pro-angiogenic properties are useful in promoting angiogenesis, such as in wound healing, . . . . . revascularization of tissue after disease and trauma (e.g., . . .vascular diseases . . . .) . . . .
(see, e.g., US’210 at ¶¶[0003]-[0004]).
Therefore, one of ordinary skill in the art would readily appreciate that peripheral muscle impairment associated with COPD was a “vascular disease” that could be treated by regulating angiogenesis as described within the US’210 disclosure (see, e.g., US’210 at ¶¶[0003]-[0004], [0181], claims 1, 18-20), namely by administering one or more “short peptides” to patients in need of treatment of vascular diseases, such as peripheral muscle impairment associated with COPD.  Accordingly, the instantly claimed patient population (see, e.g., instant claims 1, 21-22) are understood to substantially overlap in scope with the same patient populations identified in the prior art, namely patients in need of treatment of peripheral muscle impairment associated with COPD (e.g., COPD patients) among other patients with lung disorders (see, e.g., US’210 at ¶¶[0003]-[0004], [0181], claims 1, 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is the combination of prior art elements (i.e., known pharmaceutical formulations of the known peptide DRVQRQTTTVVA; and a known patient population treatable by administration of DRVQRQTTTVVA, namely peripheral muscle impairment associated with COPD) according to known methods of treating patients via administering DRVQRQTTTVVA to patients as disclosed by US’210, which would yield predictable and desirable results, namely the treatment of the patients by promoting revascularization, regeneration, and wound healing (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each element merely performs the same function in combination as it does separately).  Second, the claimed invention is the simple substitution of one patient population for another in the methods taught and disclosed by US’210; specifically, the substitution of other lung patients with patients specifically in need of treatment of peripheral muscle impairment associated with COPD (e.g., COPD patients), wherein such substitution would predictably yield a method of administering DRVQRQTTTVVA to COPD patients in need thereof, which would desirably treat peripheral muscle impairment associated with COPD) exactly as suggested by US’210 (see, e.g., MPEP § 2143(I)(B), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to administer a known peptide to a known patient population according to known administration routes in known amounts to obtain known and expected results explicitly taught and identified by the prior art.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.


Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130045922 A1 (Feb. 21, 2013; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, COPD is understood to encompass patients with emphysema, and to be “a lung disorder associated with inflammation”.
Regarding instant claims 1-3, 15, 21-22, 25-26, 33-34, US’922 teaches and claims methods of administering pharmaceutical compositions comprising instant SEQ ID NO: 1 “in a tissue in need thereof” to promote angiogenesis, wound healing, and cell proliferation (see, e.g., US’922 at claims 1, 7, 21-23, and 25, noting that SEQ ID NO: 1 shares 100% sequence identity with instant SEQ ID NO: 1).  Regarding instant SEQ ID NO: 1, US’922 teaches and discloses the same compound (see, e.g., US’922 at claims 1 and 7, SEQ ID NO: 1).  Therefore, the sequence is a prior art element. Regarding administration routes, effective amounts used in such methods, and the treatment of humans, US’922 teaches and disclose numerous applicable administration routes (see, e.g., US’922 at ¶¶[0177]-[0178], [0258]-[0290]), identifies ranges of therapeutically effective amounts (see, e.g., US’922 at ¶¶[0285]-[0286]), and positively identifies that such methods may be practiced upon humans (see, e.g., US’922 at ¶¶[0183], [0267], [0293]).  Therefore, the route of administration used, effective amount needed, and application to humans are not points of novelty, and would be understood in view of the claimed and disclosed methods of US’922.  
The prior art differs from the instantly claimed invention as follows:  US’922 does not explicitly reduce to practice any example wherein the prior art element of DRVQRQTTTVVA is administered at a therapeutically effective amount to a subject having COPD.
However, an artisan would readily appreciate that the disclosed and claimed methods set forth and described by US’922 included the treatment of patients having COPD.  Specifically, US’922 informs artisans that 
[0003] Angiogenesis is the formation, development and growth of new blood vessels. The normal regulation of angiogenesis is governed by a fine balance between factors that induce the formation of blood vessels and those that halt or inhibit the process. When this balance is upset, it generally results in pathological angiogenesis. A great number of pathologies arise from either an excess of angiogenesis or, conversely, an insufficient angiogenesis. Regulating angiogenesis with angiogenic (for insufficient angiogenesis) or angiostatic (for excessive angiogenesis) factors is therefore of great therapeutic interest in a number of medical fields such as ophthalmology, oncology and dermatology. Regulation of angiogenesis can provide approaches for the treatment of vascular diseases, for example diseases characterized by poor capillarity and/or neurogenesis, including stroke, coronary artery disease, peripheral muscle impairment associated with chronic obstructive pulmonary disease, wound healing, and Alzheimer's disease.

[0004] The methods and compositions described herein are based in part on the discovery of a peptide that induces enhanced endothelial cell binding to VEGF. Previously, the inventors found that the native peptide #237, having the sequence DRVQRQTTTVVA (SEQ ID NO: 1) binds VEGF (see table 1), an endogenous pro-angiogenesis factor that is important for normal growth and development . . . . In addition, the #237 peptide promoted VEGF binding to other cell types, promoted proliferation of endothelial cells in vitro, and enhanced angiogenesis and cell migration in the presence of VEGF. The modified peptides described herein and further variants based upon it are useful in promoting angiogenesis, such as in wound healing, burns, tissue repair, fertility treatments, myocardial infarction, hypertrophied hearts, revascularization of tissue after disease and trauma (e.g., stroke, ischemic limbs, vascular diseases, bone repair), tissue grafts and tissue engineered constructs. . . .
(see, e.g., US’922 at ¶¶[0003]-[0004])
Accordingly, an artisan would readily appreciate that DRVQRQTTTVVA could be predictably administered to patients in need of enhanced angiogenesis, including COPD patients suffering from vascular diseases including peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., US’922 at ¶¶[0003]-[0005], claims 1, 7, 21-23, 25).   Therefore, in view of US’922, an artisan would readily appreciate that vascular diseases including peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD), could be predictably and desirably treated by administering a known peptide (e.g., US’922 at SEQ ID NO: 1) via a known administration route (see, e.g., US’922 at ¶¶[0177]-[0178], [0258]-[0290]), in a therapeutically effective amount (see, e.g., US’922 at ¶¶[0285]-[0286]), to human patients (see, e.g., US’922 at ¶¶[0183], [0267], [0293]), having COPD and in need of treatment for peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., US’922 at ¶¶[0003]-[0005], claims 1, 7, 21-23, 25).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The invention is the combination of known elements (i.e., a known peptide, a known patient population, known administration routes, known effective concentrations) according to known methods of treating diseases as taught and claimed by US’922 to predictably and expectedly treat patients suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each element merely performs the same function alone as it does in combination.  In addition, US’922 literally identifies that SEQ ID NO: 1 is a peptide capable of promoting angiogenesis, and identifies that angiogenesis can provide treatment of vascular diseases including peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD), and therefore an artisan would be motivated to actually treat such patients using the claimed and disclosed methods (see, e.g., MPEP § 2143(I)(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to administer a known peptide to a known patient population according to known administration routes in known amounts to obtain known and expected results explicitly taught and identified by the prior art.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.


Claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,090,707 B2 (July 28, 2015; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, COPD is understood to encompass patients with emphysema, and to be “a lung disorder associated with inflammation”.
US’707 recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-2 and 15 with US’707 at claims 1-9), including pharmaceutical compositions (compare instant claims 1-2 and 15 with US’707 at claims 1 and 9).  Specifically, US’707 at claims 1-9 teach and encompass at least RVQRQTTTVVAG (SEQ ID NO: 29 in US’707), which shares 11/12 (~91.67%) positions with instant SEQ ID NO: 1, and therefore “is at least 90% identical” to instant SEQ ID NO: 1.  Such peptide is disclosed as having regenerative activity and the ability to enhance angiogenesis (see, e.g., US’707 at claims 1-9), and is identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., US’707 at claims 10-12, noting that “contacting said tissue” is unlimited in scope, and because US’707 is an issued US patent, is understood to occur via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., US’707 at claim 11).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at US’707 at column 1 at lines 15-45, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., US’707 at col. 1 at lines 15-45).  Accordingly, the phrase “a tissue in need thereof” at claim 11 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The claimed invention is an obvious variation of the issued claims of US’707, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in issued US’707 are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, US’707 is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.  Furthermore, it is well-within the ordinary skill in the art to practice a known method using a known peptide in view of a known method to achieve a known and expected outcome.
Accordingly, claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected.


Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,618,055 B2 (Dec. 31, 2013; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
The primary reference recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-3 and 15 with Primary Reference at claims 1-2 and 11-12), including pharmaceutical compositions (compare instant claims 1-2 and 15 with Primary Reference at claims 1, 7, and 8).  Specifically, the primary reference at claims 1-2 and 11-12teach and encompass multiple sequences reading upon the instant claims, including SEQ ID NO: 8 (see Primary reference at claim 1) and other sequences sharing 11/12 positions in common with instant SEQ ID NO: 1 that are therefore “is at least 90% identical” (~91.67% identical) to instant SEQ ID NO: 1 (see, e.g., Primary Reference at claims 1-2 and 11-12).  Such peptides are identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., Primary Reference at claims 9-10, noting that “contacting said tissue” is unlimited in scope, and because the Primary Reference is an issued US patent, is understood to be fully enabled for the broadest reasonable interpretation, including at least “contacting” occurring via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., Primary Reference at claim 9 -10).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at the Primary Reference at column 1 at lines 30-50, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., Primary Reference at col. 1 at lines 30-50).  Accordingly, the phrase “a tissue in need thereof” at claims 9-10 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The claimed invention is an obvious variation of the issued claims of the primary reference, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in the primary reference are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, the primary reference is an issued US patent and is therefore presumed fully enabled for the full scope (broadest reasonable interpretation) of all pending claims.  Furthermore, it is well-within the ordinary skill in the art to practice a known method using a known peptide in view of a known method to achieve a known and expected outcome.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,090,707 B2 (July 28, 2015; cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
US’707 recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-2 and 15 with US’707 at claims 1-9), including pharmaceutical compositions (compare instant claims 1-2 and 15 with US’707 at claims 1 and 9).  Specifically, US’707 at claims 1-9 teach and encompass at least RVQRQTTTVVAG (SEQ ID NO: 29 in US’707), which shares 11/12 (~91.67%) positions with instant SEQ ID NO: 1, and therefore “is at least 90% identical” to instant SEQ ID NO: 1.  Such peptide is disclosed as having regenerative activity and the ability to enhance angiogenesis (see, e.g., US’707 at claims 1-9), and is identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., US’707 at claims 10-12, noting that “contacting said tissue” is unlimited in scope, and because US’707 is an issued US patent, is understood to occur via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., US’707 at claim 11).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at US’707 at column 1 at lines 15-45, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., US’707 at col. 1 at lines 15-45).  Accordingly, the phrase “a tissue in need thereof” at claim 11 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is an obvious variation of the issued claims, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in issued US’707 are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, US’707 is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.
Accordingly, claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected.


Claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of U.S. Patent No. 10,286,032 B2 (May 14, 2019; cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
The primary reference recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-2 and 15 with Primary Reference at claims 1-7 and 14-18), including pharmaceutical compositions (compare instant claims 1-2 and 15 with Primary Reference at claims 1 and 7).  Specifically, the primary reference at claims 1-7 and 14-18 teach and encompass multiple sequences sharing 11/12 positions in common with instant SEQ ID NO: 1, and therefore “is at least 90% identical” (~91.67% identical) to instant SEQ ID NO: 1.  Such peptides are reasonably disclosed as having regenerative activity and the ability to enhance angiogenesis (see, e.g., Primary Reference at claims 1-3, 9-11, 13), and are identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., Primary Reference at claims 9 and 13, noting that “contacting said tissue” is unlimited in scope, and because the Primary Reference is an issued US patent, is understood to include at least administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., Primary Reference at claim 9 and 13).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at the Primary Reference at column 1 at lines 15-45, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., Primary Reference at col. 1 at lines 15-45).  Accordingly, the phrase “a tissue in need thereof” at claims 9 and 13 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is an obvious variation of the issued claims, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in the issued primary reference are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, the primary reference is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.
Accordingly, claims 1-2, 15, 21-22, 25-26, and 33-34 are rejected.


Claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-12 of U.S. Patent No. 8,618,055 B2 (Dec. 31, 2013; cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  As noted in the claim interpretation section, the genus of COPD is understood to encompass patients with emphysema.
The primary reference recites and overlapping genus of peptides as presently used in the claimed methods (compare instant claims 1-3 and 15 with Primary Reference at claims 1-2 and 11-12), including pharmaceutical compositions (compare instant claims 1-2 and 15 with Primary Reference at claims 1, 7, and 8 ).  Specifically, the primary reference at claims 1-2 and 11-12teach and encompass multiple sequences reading upon the instant claims, including SEQ ID NO: 8 (see Primary reference at claim 1) and other sequences sharing 11/12 positions in common with instant SEQ ID NO: 1 that are therefore “is at least 90% identical” (~91.67% identical) to instant SEQ ID NO: 1 (see, e.g., Primary Reference at claims 1-2 and 11-12).  Such peptides are identified as suitable for promoting angiogenesis and wound healing in tissues by performing a step of contacting the tissue with the composition (see, e.g., Primary Reference at claims 9-10, noting that “contacting said tissue” is unlimited in scope, and because the Primary Reference is an issued US patent, is understood to be fully enabled for the broadest reasonable interpretation, including at least “contacting” occurring via administration to a human subject comprising the tissue). 
The issued US Patent claims differs from the instantly claimed invention as follows:  The issued patent claims do not explicitly identify that the disclosed methods include the administration of such peptides to human subjects having COPD.
However, the issued claims do recite and pertain to methods of “promoting angiogenesis in a tissue in need thereof” (see, e.g., Primary Reference at claim 9 -10).  The claims do not define the scope of the phrase “in need thereof”.  Per MPEP § 804(II)(B)(2)(a), “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim” and that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”.  Here, the claimed method of promoting angiogenesis would be reasonable interpreted in view of the disclosure, including the disclosure at the Primary Reference at column 1 at lines 30-50, which identifies that “[r]egulation of angiogenesis can provide approaches for the treatment of vascular diseases, . . . including . . . peripheral muscle impairment associated with chronic obstructive pulmonary disease” (see, e.g., Primary Reference at col. 1 at lines 30-50).  Accordingly, the phrase “a tissue in need thereof” at claims 9-10 is fairly and reasonably understood to include the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease.
Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is an obvious variation of the issued claims, wherein a combination of known elements (i.e., known peptides, known patient populations having “a tissue in need” of promoting angiogenesis) according to known and claimed methods in the issued primary reference are predictably and expectedly used to promote angiogenesis in “a tissue in need” of promoting angiogenesis exactly as claimed, namely the tissues of a human patient suffering from peripheral muscle impairment associated with chronic obstructive pulmonary disease, wherein the promotion of angiogenesis would reasonably be predicted and understood to treat peripheral muscle impairment associated with chronic obstructive pulmonary disease (COPD) (see, e.g., MPEP § 2143(I)(A), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is claimed and disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, the primary reference is an issued US patent and is therefore presumed fully enabled for the full scope of all pending claims.
Accordingly, claims 1-3, 15, 21-22, 25-26, and 33-34 are rejected.


Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.  Because the rejection has been maintained, the Examiner’s previous responses are pertinent and are fully incorporated into the instant response.  
Response to Arguments Regarding Obviousness
It is the Examiner’s understanding that Applicant raises a single set of arguments regarding obviousness (see, e.g., Reply filed 10/14/2022 at 5-6 at bridging ¶), and then alleges that such arguments are applicable to all other rejections under 35 USC 103 (see, e.g., Reply filed 10/14/2022 at 6-7 at §§ II-IV, noting that Applicant alleges that the prior art “does not render the claims obvious for the same reasons....”).  Accordingly, this set of arguments have been fully considered and addressed collectively below.
As an initial matter, the Examiner notes that all determinations made by the Examiner and placed on record that were not explicitly addressed and disputed are understood to be undisputed on record.  For example, it is presently undisputed that SEQ ID NO:1 is a prior art element previously utilized as a therapeutic peptide and taught for use in the treatment of human diseases.
It is the Examiner’s understanding that Applicant is alleging that the Examiner has not established a “reasonable expectation of success for treating a lung disease associated with inflammation” (see, e.g., Reply filed 10/14/2022 at 5-6 at bridging ¶, 6-7 at §§ II-IV).  This is not persuasive as follows:  
First, MPEP § 2143.02 explains what is required to establish a “reasonable expectation of success” sufficient to support a determination of obviousness (see, e.g., MPEP § 2143.02, §§ 2143.02(I)-(III)).  Critically, the MPEP explains explicitly that “[o]bviousness does not require absolute predictability”, but instead only requires “some degree of predictability” (see, e.g., MPEP § 2143.02(II)).
Second, here, each prior art reference identifies that compounds within the scope of the instant claims may be utilized to treat lungs after damage caused by disease and physical trauma, including COPD (see, e.g., US’210 at ¶¶[0003]-[0004], [0181], claims 1, 18-20; see, e.g., US’922 at ¶¶[0003]-[0005], claims 1, 7, 21-23, 25; see, e.g., US’707 at col. 1 at lines 15-45; see, e.g., US’055 at col. 1 at lines 30-50; see also rejections, above).  Therefore, a reasonable expectation of success exists because the prior art is presumed fully enabling (see, e.g., MPEP § 2121) for all that is disclosed (see, e.g., MPEP § 2123(I)-(II)), and it is well-within the ordinary skill in the art to administer a known peptide to a known patient population according to known administration routes in known amounts to obtain known and expected results explicitly taught and identified by the prior art.
Third, it is the Examiner’s understanding that Applicant is alleging that there cannot be a “reasonable expectation of success” in the absence of a reduction to practice showing “evidence that the peptides in the pending claims can decrease inflammation or treat lung diseases associated with inflammation” (see, e.g., Reply filed 10/14/2022 at 5-6 at bridging ¶). This is incorrect and not supported by any legal precedent known to the Examiner.  If Applicant’s position were correct, this would create an odd situation wherein obviousness required evidence of anticipation (e.g., an explicit reduction to practice of the claimed invention in the prior art would necessitate and support a rejection under 35 USC 102). Rather, a rejection under 35 USC 103 does not require that the prior art anticipate the claimed invention, but rather only that the prior art render the claimed invention obvious (see, e.g., MPEP § 2143).  Here, obviousness has been established under “exemplary rationales” for establishing obviousness (see, e.g., MPEP § 2143), which Applicant fails to address or acknowledge.  
Fourth, if Applicant is attempting to allege that the prior art is not enabling or inoperable, then Applicant is directed to MPEP § 2121(I), which notes that the prior art is presumed fully enabled for all that it discloses, and the burden is on the Applicant to rebut the presumption of operability (see, e.g., MPEP § 2121(I); MPEP § 716.07).  No evidence of inoperability commensurate in scope with the requirements of MPEP § 716.07 have been placed on record at this time; critically, arguments of counsel cannot take the place of evidence in the record (see, e.g., In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), and evidence is required to rebut the presumption of operability.
Fifth, if Applicant means to suggest the existence of skepticism of experts, such evidence should be filed per MPEP § 716.05 as evidence is required to establish skepticism of experts.  In the absence of such evidence, such statements are understood to be unsupported conjecture of counsel. 
Accordingly, Applicant’s arguments regarding a reasonable expectation of success have been fully considered but not found persuasive for at least the reasons set forth above.
It is the Examiner’s understanding that Applicant is alleging that the Examiner has not provided evidence that “ the peptides in the pending claims can decrease inflammation” (see, e.g., Reply filed 10/14/2022 at 5-6 at bridging ¶, 6-7 at §§ II-IV).  This is not persuasive because a decrease in inflammation is not a claim limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a “decreas[ed] inflammation”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is the Examiner’s understanding that Applicant attempts to support their position by providing the following statement and citation:
The ‘210 application does not provide a reasonable expectation of success for treating a lung disease associated with inflammation (e.g., COPD) using a prominin-1 peptide, at least because (1) “[I]inflammation is central for COPD development and the release of inflammatory mediators. . . is implicated in the progressive destruction of the lung in COPD”, and (2) the ‘210 publication provides no evidence that the peptides in the pending claims can decrease inflammation or treat lung diseases associated with inflammation, including COPD. Wang et al. International Journal of COPD 2018, page 3341, first paragraph [capitalization corrected] (see Appendix 1). 
(see, e.g., Reply filed 10/14/2022 at 5 at final ¶, emphasis added).
Examiner notes the misleading placement of the cited reference following the statement identified with “(2)” that references the US’210 publication directly.  Such placement give the appearance that Wang et al directly addresses the US’210 publication and provides support for “(2)”.  However, the cited reference does not address US’210 and appears not to address any facts identified and relied upon by the Examiner to establish obviousness in view of the rationales set forth at MPEP § 2143. Furthermore, Wang et al. is a post-filed reference and is not germane to the stated issue because a “reasonable expectation of success” is determined “at the time the invention was made” (e.g., in view of prior art) rather than in view of post-filed art (see, e.g., MPEP § 2143.02(III)). Accordingly, Wang et al. does not address or rebut the Examiner’s rationales supporting a determination of obviousness as set forth on record. 
Examiner notes that per MPEP § 2144(IV), the Examiner may rely upon a motivation or rationale that is different and distinct from the Applicant (see, e.g., MPEP § 2144(IV), noting that “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”).  In the instant case, the Examiner has not relied upon the Applicant’s rationale (i.e., decreasing inflammation), but has instead set forth a rationale different from the Applicant (see, e.g., MPEP § 2144(IV).  Specifically, the Examiner has set forth a rationale supporting a determination of obviousness because the prior art renders obvious the treatment of the same patient population (i.e., COPD patients) by administering the same polypeptide via the same administration routes, but for the different the purpose and expected benefit of treating peripheral muscle impairment associated with COPD (see, e.g., rationales provided in the maintained rejection above under MPEP § 2143(I)).  Such treatment of the same patient population using the same polypeptide via the same administration routes as instantly claimed, would yield predictable and desirable results with a reasonable expectation of success, namely the promotion of revascularization, regeneration, and wound healing in COPD patients, because the prior art is presumed fully enabled for all that is disclosed (see, e.g., MPEP § 2121; see, e.g., MPEP § 2123(I)-(II)).  Therefore, a prima facie case of obviousness has been made by the Examiner.
In view of Applicant’s prior arguments (see, e.g., Reply filed 4/07/2022 at pages 6-7 at § I), it is the Examiner’s understanding that Applicant has, at best, discovered an additional benefit (i.e., decreasing inflammation) that would necessarily occur upon treating the same patient population using the same polypeptide via the same administration routes exactly as taught and suggested by the prior art.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Examiner has set forth multiple rationales supporting prima facie obviousness (e.g., under MPEP § 2143(I)(A), (B), (G), etc.) and set forth reasoning supporting a reasonable expectation of successfully treating peripheral muscle impairment associated with COPD.  Applicant has not directly addressed the Examiner’s rationales supporting a prima facie case of obviousness or the Examiner’s basis for establishing a reasonable expectation of success as set forth in the rejections above.  Therefore, these rationales are presently undisputed and maintained as set forth above. 
Accordingly, all arguments pertaining to obviousness have been fully considered but not found persuasive.  Therefore, the rejections are maintained. 
Response to Arguments Regarding ODP rejections
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant requests that each ODP rejection be held in abeyance (see, e.g., Reply filed 10/14/2022 at 7-8 at §§ I-III).  Accordingly, the rejections are maintained as set forth above. 
Conclusion
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive for the reasons discussed above.  Accordingly, the rejections are maintained as set forth above. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maltais et al. (Peripheral Muscle Wasting in Chronic Obstructive Pulmonary Disease, Am J Respir Crit Care Med., Vol 164:1712–1717 (2001); hereafter “Maltais”; cited in previous action) discusses peripheral muscle wasting in Chronic Obstructive Pulmonary Disease (COPD) (see, e.g., Maltais at title, 1712-1713, 1715 at Summary).
Tang et al. (Exercise-Induced VEGF Transcriptional Activation in Brain, Lung and Skeletal Muscle, Respir Physiol Neurobiol., vol. 170(1): 16–22 (Jan 31 2010); cited in previous action) identifies that artisans in the VEGF-arts understand that exercise can upregulate VEGF in lung tissue (see, e.g., Tang et al. at abs, introduction, Fig. 1).  

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654